I fully concur in the foregoing opinion of Judge Ramsey, holding that there is no reversible error in this *Page 467 
case, and that it should therefore be affirmed. In view of numerous decisions of this court, I have no doubt that the issue of provoking the difficulty was raised by the evidence, and should have been submitted to the jury, and in view of the decisions in Pickett v. The State, Cornelius v. The State, and Burnet v. The State, all of which I believe to be applicable and controlling, I am clearly of the opinion that there was no reversible error committed by the giving of the 13th paragraph of the court's charge.